Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
The Non-Final Rejection mailed 12/15/2021 is withdrawn in view of the new rejections herein.
The claim set filed 09/27/2021, when viewed using the ‘View Text Document’ feature in the DAV system, displayed an incorrect claim set.  The claims in this view displayed the oligonucleotide as “between about 7 to about 35” and this was copied into the action and examined as such which resulted in the wrong prior art cited.  
The proper claim set has been examined below.

The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-29 are pending.  Claims 1-14 are currently under examination.  Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
SEQ ID Nos. 3-7 are free of the prior art searched.
Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5 and 14 are rejected under 35 U.S.C. 101.
The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). 
The claims read on fragment of a naturally occurring nucleic acid sequence that is a product of nature. The sequence is not markedly different than found in nature e.g. the sequence has not been modified.  Claim 14 is drawn to a pharmaceutical agent would could be water, a naturally occurring agent.  Thus the two products are not different from naturally occurring products and there is no evidence that any structural changes occur to the nucleic acid by making a pharmaceutical composition using water.
Thus the claims are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 lacks antecedent basis because it recites “the antisense oligomer” and depends from claim 1 that recites an oligonucleotide.  For purposes of examination and compact prosecution, the claim will be examined because claim 2 recites an antisense oligonucleotide.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentwich et al. (US Patent No. 7250496).
The claims are drawn to an oligonucleotide having between about 17 to about 35 nucleotides in length, wherein said oligonucleotide comprises a base sequence complementary to at least 10 consecutive bases of the nucleotide sequence SEQ ID NO: 1, or a pharmaceutically acceptable salt thereof.


Patent No. 7250496;  
APPLICANT: Bentwich, Isaac  
SEQ ID NO 371174
  

SEQ 1              10 TGGGAGGGCGATAACCACTC 29
              	   ||||||||||||||||||||
SEQ 371174         20 TGGGAGGGCGATAACCACTC 1

Thus Bentwich et al. anticipates the instant claims.

Claim(s) 1-4, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozsolak et al. (US Patent No.20150232846).
The claims are drawn to an oligonucleotide having between about 17 to about 35 nucleotides in length, wherein said oligonucleotide comprises a base sequence complementary to at least 10 consecutive bases of the nucleotide sequence SEQ ID NO: 1, or a pharmaceutically acceptable salt thereof. The claims are further drawn to modifications of the oligonucleotide as claimed.
Ozsolak et al. teach an oligonucleotide 17 nucleotides in length that are complementary to 16 consecutive nucleotides of SEQ ID No. 1 (see alignment below).  Ozsolak et al. teach the oligonucleotide can comprising modifications such as 2’-Ome, LNA and morpholino rings and modified internucleoside linkages (see 0111, 0020, 0025, 0162 and 0208).

Publication No. US20150232846
APPLICANT: Ozsolak et al.
SEQ ID NO 338


Qy          9 GTGGGAGGGCGATAACC 25
              | |||||||||||||||
Db         17 GGGGGAGGGCGATAACC 1

Thus Ozsolak et al. anticipates the instant claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635